Name: 83/259/EEC: Commission Decision of 17 May 1983 amending Decision 83/216/EEC concerning certain measures of protection against classical swine fever
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  regions of EU Member States;  trade policy;  Europe;  international trade;  means of agricultural production
 Date Published: 1983-06-02

 Avis juridique important|31983D025983/259/EEC: Commission Decision of 17 May 1983 amending Decision 83/216/EEC concerning certain measures of protection against classical swine fever Official Journal L 143 , 02/06/1983 P. 0044 - 0044COMMISSION DECISION of 17 May 1983 amending Decision 83/216/EEC concerning certain measures of protection against classical swine fever (83/259/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), as last amended by Directive 82/893/EEC (2), and in particular Article 9 thereof, Whereas following the epizootic of classical swine fever which was declared in certain regions of the territory of the Federal Republic of Germany, the Commission adopted Decision 83/216/EEC of 21 April 1983 concerning certain measures of protection against classical swine fever (3); Whereas since then the disease has spread to other parts of the German territory ; whereas those measures should therefore be extended to these new parts of the territory; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Article 1 of Commission Decision 83/216/EEC of 21 April 1983 is hereby replaced by the following: "Article 1 Member States shall forbid the introduction into their territory of live pigs intended for breeding or fattening coming from a "Kreis" in which classical swine fever has occurred within the last 28 days prior to consignment and situated in the following regions of the Federal Republic of Germany: DÃ ¼sseldorf, Braunschweig, KÃ ¶ln, Unterfranken and MÃ ¼nster." Article 2 This Decision is addressed to the Member States. Done at Brussels, 17 May 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No 121, 29.7.1964, p. 1977/64. (2) OJ No L 378, 31.12.1982, p. 57. (3) OJ No L 121, 7.5.1983, p. 21.